Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 requires among other things: “An arithmetic device comprising:;… a controller setting read timings and write timing in operation processing including a D-dimensional (D is an integer of 3 or more) processing loop, the read timings being timings of a first input vector to be read in the input vectors, a first matrix to be read in the matrixes, and a first intermediate value vector to be read in the intermediate value vectors, the write timing being timing of a first output vector to be written in the output vectors; and operation circuitry calculating product of the first input vector and the first matrix read from the storage in accordance with the read timings, calculating sum of the product and the first intermediate value vector read from the storage in accordance with the read timing, and storing the sum as the first output vector in the storage at the write timing..” The closest prior art includes  Umuroglu (IEEE paper entitled Bismo: A scalable Bit-Serial Matrix Multiplication Overlay for Reconfigurable Computing) and Xu (patent No. 8,805,011).
Umuroglu taught input data vector  input to a 2 dimensional matrix (e.g., see figs. 1,2) capable  of at least two read processings in parallel (e.g., see fig. 3),[matrix buffer(s) output in parallel to DPUs in the array in fig. 3) intermediate vector (e.g., see fig. 1) and writing the output vector (e.g., see figs. 1,2,3)[the data sent in parallel to the result buffer in fig. 3 provides the output vector]. Xu taught each cycle as controlled by the a controller (scheduler), elements of the  input matrix may be input into processing elements and product(s) are computed and  output may be provided to control block which controls which outputs to provide to the result matrix (e.g., see col. 6, lines 25-42). However,   Umuroglu and Xu did not disclose among other things : “An arithmetic device comprising:;… a controller setting read timings and write timing in operation processing including a D-dimensional (D is an integer of 3 or more) processing loop, the read timings being timings of a first input vector to be read in the input vectors, a first matrix to be read in the matrixes, and a first intermediate value vector to be read in the intermediate value vectors, the write timing being timing of a first output vector to be written in the output vectors; and operation circuitry calculating product of the first input vector and the first matrix read from the storage in accordance with the read timings, calculating sum of the product and the first intermediate value vector read from the storage in accordance with the read timing, and storing the sum as the first output vector in the storage at the write timing.”
The other independent claim recites similar limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nguyen. H.K., et al.., A Reconfigurable Multi-function DMA Controller for High-Performance Computer Systems.2018,IEEE,6 pages. 
Tugsinavisut, S. et al., Efficient Asynchronous Bundled-Data Pipelines for DCT Matrix-Vector Multiplication, 2005,IEEE,pp. 448-461.
Sombatsiri (patent No. 11,301,713) disclosed information processing system with PE grid and parallelism control configured to determine the whether the pixels should be parallely calculated (e.g., see abstract).
 Kendall (patent No. 10,304,493) disclosed systems for matrix multiplication (e.g., see abstract).
Shih, Pang-Min, (patent No. 10,691,114) et al., disclosed system for dynamic intelligent scheduling (e.g., see abstract and fig. 1). 
Liu (patent No. 7,607,132) disclosed process scheduling  system and method (e.g., see abstract).
Dhanoa (patent No. 8,782,115) disclosed hardware architecture  and scheduling for high performance and low resource solution for QR decomposition (e.g., see abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/Primary Examiner, Art Unit 2183